Order entered January 25, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00559-CR

                                DONALD CAINE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31232-Y

                                         ORDER
         The Court GRANTS appellant’s January 22, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE